Citation Nr: 1623191	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer, to include as due to in-service exposure to herbicide agents.

4.  Entitlement to service connection for pulmonary emphysema, to include as secondary to the service-connected lung cancer, status post right upper lobectomy.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the service-connected lung cancer, status post right upper lobectomy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1962 to December 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A claim for service connection for bilateral hearing loss, tinnitus, COPD, emphysema, and skin cancers was received in August 2009.  

The Board remanded the issues on appeal for further development in March 2015.  The Board is granting service connection for bilateral hearing loss and tinnitus, constituting a full grant of the benefit sought on appeal with respect to these issues, and remanding the issues of service connection for emphysema and COPD; therefore, no discussion with regard to compliance with the March 2015 Board remand instructions with respect to these issues is necessary.

With respect to the issue of service connection for skin cancer decided herein, pursuant to the March 2015 remand instructions, additional VA treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in May 2015 to assist in determining the etiology of the claimed skin cancers.  As discussed below, the Board finds that the May 2015 VA examination report was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition with respect to the issue of service connection for skin cancer.    

Private treatment records received in January and February 2016, photographs received in March 2016, April 2016 VA examination reports, and VA treatment records dated from June 2015 to March 2016 have been associated with the claims file.  While the most recent supplemental statement of the case (dated in June 2015) does not include review of this evidence, this evidence does not relate to the issue of service connection for skin cancer denied herein (with the other issues on appeal being granted or remanded as appropriate); therefore, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.   

The issues of service connection for pulmonary emphysema and COPD, to include as secondary to the service-connected lung cancer, status post right upper lobectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service. 

2.  Symptoms of the currently diagnosed bilateral sensorineural hearing loss and tinnitus have been continuous since service.

3.  The Veteran has currently diagnosed skin disabilities, to include basal cell carcinoma, squamous cell carcinoma, actinic keratosis, seborrheic keratosis, and epidermoid cysts.

4.  The Veteran has confirmed duty in the Republic of Vietnam during the Vietnam era, so is presumed to have been exposed to herbicide agents in service.

5.  Symptoms of skin disorders were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  The Veteran's skin disabilities first manifested many years after service separation and are not causally or etiologically related to active service, to include in-service exposure to herbicide agents. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

3.  A skin disability, to include basal cell carcinoma, squamous cell carcinoma, actinic keratosis, seborrheic keratosis, and epidermoid cysts, was not incurred in active service, and may not be presumed to have been incurred therein, including as due to in-service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is granting service connection for bilateral hearing loss and tinnitus, constituting a full grant of the benefit sought on appeal with respect to these issues; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  The Board is remanding the issues of service connection for pulmonary emphysema and COPD. 

With respect to the issue of service connection for skin cancer, in this case, the RO provided notice to the Veteran in September 2009, prior to the initial adjudication of the claim in January 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in May 2015.  The Board finds that the May 2015 VA examination report, taken together with the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue of service connection for skin cancer.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  

The Veteran was offered the opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral hearing loss, tinnitus, basal cell carcinoma, squamous cell carcinoma, actinic keratosis, seborrheic keratosis, and epidermoid cysts.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015).  Further, the U.S. Court of Appeals for Veterans Claims (Court) has held that tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Malignant tumors, including basal and squamous cell carcinoma, are also listed as a "chronic disease" under 38 C.F.R.	 § 3.309(a).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) apply to all three issues decided herein.

For a chronic disease such as hearing loss, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system and malignant tumors, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975;	 (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R.   §§ 3.307(a)(6), 3.309(e).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Service Connection for Bilateral Hearing Loss and Tinnitus 

The Veteran essentially contends that he developed bilateral hearing loss and tinnitus during service due to in-service exposure to acoustic trauma with the hearing loss and tinnitus continuing since service separation.  See July 2009 VA Agent Orange registry examination report, December 2010 VA treatment record.  Specifically, the Veteran states that he experienced acoustic trauma during service from in-service noise exposure from routinely being in close proximity to the flight line, including six to seven months in a tent office next to the flight line in Vietnam without ear protection.  See January 2010 notice of disagreement, April 2010 substantive appeal (on a VA Form 9), September 2011 written statement. 

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See April 2015 VA examination report; see also 38 C.F.R. § 3.385.  The evidence of record also demonstrates that the Veteran has a current tinnitus disability.  At the April 2015 VA examination, the Veteran reported constant tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from in-service noise exposure from working next to the flight line while stationed in Vietnam.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss and tinnitus have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss or tinnitus disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since separation as well as tinnitus since service separation.  

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to hearing loss or tinnitus.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In the January 2010 notice of disagreement, the Veteran contended that he was not given a hearing test at the time of service separation.  A September 1964 physical examination report for remote duty and a November 1965 service separation physical examination report note audiometric thresholds at 0 decibels at all frequencies at 500, 1000, 2000, 3000, and 4000 Hertz.  

The Board finds that, while it is possible that the Veteran's thresholds were all 0 decibels, it is rare that no variance is noted at all.  Further, because audiometric testing was not recorded on the April 1962 service entrance physical examination report and only a whisper voice test was administered, the Board is unable to determine whether the 0 decibel results listed at all frequencies at the time of service separation are an accurate reflection of the Veteran's hearing acuity.  Although the whisper voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).    

Additionally, the Veteran has provided competent and credible statements that he was not given a hearing test at the time of service separation.  Based on the above, the Board accords the September 1964 and November 1965 audiometric test results low probative weight that the Veteran did not experience diminished hearing acuity at the time of service separation.  See Ledford v. Derwinski, 3 Vet App. 87, 89 (1992) (holding that a claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service). 

While the Veteran denied hearing loss on September 1979 and September 1980 Reserves reports of medical history, audiometric testing conducted at a September 1978 physical examination report during the Veteran's service in the Reserves, reflects the following auditory thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
35
35
60
65

The September 1978 audiometric testing indicates hearing loss per VA regulations in the left ear and audiometric measures outside the "normal" hearing range in the right ear.  See 38 C.F.R. § 3.385; see also Hensley at 157 (holding that audiometric decibel thresholds 20 decibels or less were within the normal range).  The military physician noted defective hearing, but that retention was acceptable.  The Veteran was placed on an H-2 physical profile.  

The Board finds that the Veteran has provided credible statements as well as lay histories provided to medical personnel that his hearing loss and tinnitus symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  At a November 2009 VA Agent Orange registry examination, the Veteran reported that the impaired hearing had onset in 1965 and continued until present.  In a January 2010 notice of disagreement, the Veteran reported that his hearing loss has gotten worse over time to the point that his family and friends told him to seek medical help because they were tired of repeating themselves.  A December 2012 VA treatment record notes that the Veteran reported tinnitus since service in Vietnam that interferes with sleep and concentration.  Audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  

Pursuant to the March 2015 Board remand instructions, the Veteran was afforded a VA examination in April 2015 to assist in determining the nature and etiology of the bilateral hearing loss and tinnitus.  Review of the April 2015 VA examination report reflects that the VA examiner's negative nexus opinions are based, in large part, on the lack of documented hearing loss or tinnitus on the November 1965 service separation physical examination report.  Service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service.  See Hensley at 159; see also 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  As such, the Board accords the April 2015 VA examination report low probative weight.

The Board finds the Veteran's assertions of the onset of bilateral hearing loss and tinnitus during service and his reports of bilateral hearing loss and tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma, and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral hearing loss and tinnitus were incurred in service and are etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss and tinnitus, presumptive service connection for bilateral hearing loss and tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all of theories of entitlement.   

Service Connection for Skin Cancer

The Veteran essentially contends that the current skin cancers/disabilities are related to in-service exposure to sun and resultant sunburn during service in the Republic of Vietnam.  In the April 2010 substantive appeal (on a VA Form 9), the Veteran contended that he was exposed to constant hot and burning sun rays that caused his skin problems.  In a September 2011 written statement, the Veteran contended that the tropical environment of Vietnam was hard on his face, head, arms, and legs, because of his blonde hair and fair skin, which caused a lot of sunburns during service.  Alternatively, in the August 2009 claim, the Veteran generally stated that the claimed disabilities, including skin cancer, were related to in-service exposure to herbicide agents.     

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed skin disabilities were not incurred in-service, and may not be presumed to be incurred therein.

The evidence of record demonstrates that the Veteran has currently diagnosed skin disabilities of basal cell carcinoma, squamous cell carcinoma, actinic keratosis, seborrheic keratosis, and epidermoid cysts.  May to December 2008 private treatment records note that the Veteran was diagnosed with basal cell carcinoma on the right ala groove (nose) and left nasolabial fold and multiple surgeries were performed to remove the tumors.  April 2009 private treatment records note squamous cell carcinoma on the Veteran's right arm that was surgically removed as well as seborrheic keratosis on the Veteran's back.  A May 2009 private treatment record notes an epidermoid cyst on the left chest.  The May 2015 VA examiner noted that the Veteran had removal of actinic keratoses, seborrheic keratoses, and basal cell carcinoma of the face.        

Next, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The service personnel records indicate that the Veteran had foreign service in Vietnam during the Vietnam Era.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Basal cell carcinoma, squamous cell carcinoma, actinic keratosis, seborrheic keratosis, and epidermoid cysts are not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including skin cancer.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for a skin disorder with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

As basal cell carcinoma and squamous cell carcinoma are chronic diseases under 38 C.F.R. § 3.309(a) (as malignant tumors), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, there has been no indication that symptoms of a skin disability were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  

Service treatment records do not indicate any in-service treatment for a skin disorder or in-service treatment for sunburns.  A September 1964 physical examination report for remote duty notes that the Veteran's skin was clinically normal.  A November 1965 service separation physical examination report notes that the Veteran's skin was clinically normal and no scars or identifying body marks (except for two tattoos) were noted.  On an associated report of medical history, no skin disorders were endorsed by the Veteran or noted by the reviewing military physician.  

A September 1978 periodic physical examination report, while the Veteran was in the Reserves, notes that the Veteran's skin was clinically normal without identifying body marks or scars.  On September 1979 and September 1980 reports of medical history for the Reserves, the Veteran denied any history of skin diseases.  The reviewing physician noted that the Veteran denied any significant medical or surgical history. 

The Veteran has not alleged that he was treated for a skin disorder during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced chronic symptoms of a skin disorder in service.  38 C.F.R. § 3.303(b).      

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a skin disorder since service separation.  Post-service evidence does not reflect a skin disorder for many years after service separation.  

The first recorded symptomatology related to a skin disability is found in May 2008, approximately 42 years after service separation.  See May 2008 private treatment record (noting a diagnosis of basal cell carcinoma on the right ala groove).  At a November 2009 VA Agent Orange registry examination, the Veteran reported being diagnosed with basal cell skin cancer in 2008 and treated via nose surgery and plastic surgery.  This gap between treatment and service is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).    

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Veteran has not alleged that he experienced symptoms of a skin disability during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  An April 2011 VA treatment record notes that the Veteran reported a history of radiation treatment for skin cancer on his nose in 1969 or 1970.  Even accepting this assertion as true, this does not support a finding that the Veteran experienced continuous symptoms of a skin disability since service, as this would have come some four to five years after service separation.  

For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service under 38 C.F.R. § 3.303(b). Additionally, a skin disorder not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.    

The Board further finds that the weight of the competent evidence demonstrates that the current skin disabilities are not otherwise related to active service, to include as due to herbicide or sun exposure in service.  

At the May 2015 VA skin diseases examination, the Veteran contended that his currently diagnosed skin cancers were a result of sun exposure during service in Vietnam.  The VA examiner noted that solar exposure is a well-known risk factor for skin cancer and the most important environmental cause of basal cell carcinoma.  The VA examiner further noted that the two most common nonmelanoma skin cancers, basal cell carcinoma and squamous cell carcinoma, are directly correlated with sun accumulation over many years.     

The May 2015 VA examiner noted that thorough review of the service treatment records revealed no indication of sunburn or skin cancers during service.  The VA examiner, while noting the April 2011 VA treatment record detailing the Veteran's reported history of radiation treatment for a basal cell carcinoma on his right nose in 1969 or 1970, noted that there was no documented medical evidence that a skin condition existed or was treated prior to 2008.  The VA examiner further noted that the Veteran reported working as a letter carrier for many years after service separation.  The VA examiner opined that it is less likely than not that the currently diagnosed skin disabilities, including basal cell carcinoma, are related sun exposure in Vietnam because there was no documented medical evidence in the service treatment records that the Veteran had significant sunburn in Vietnam and no documentation of treatment for skin cancers on the separation physical or interim Reserves physical examination reports.  

The Veteran has contended that the current skin disabilities were caused by exposure to sun during service in Vietnam.  In a January 2010 notice of disagreement, the Veteran contended that, while he worked as a mail carrier for the U.S. Postal Service after service separation, he delivered mail in a vehicle and was not in direct sun light for most of his career.  The Veteran reported that occasionally he might have had to walk a route, but never to the extent that he developed sunburn.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,	 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).  

The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current basal cell carcinoma, squamous cell carcinoma, actinic keratosis, seborrheic keratosis, and epidermoid cysts.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Veteran is not competent to render an opinion as to the cause or etiology of any carcinoma because doing so requires medical knowledge or training about the onset and progression of the unseen aspects of the cancer process, in addition to any observable symptoms of such a disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau at 1377, n.4 (lay persons not competent to diagnose cancer).

Further, the only link between the Veteran's skin disorders and in-service herbicide exposure is the general statement in the August 2009 service connection claim.  The etiology of the Veteran's current skin disabilities, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating a skin disorder to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause skin disorder(s), knowledge of other causes and risk factors of skin disorder(s), and knowledge of factors that differentiate skin disorders caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service herbicide exposure or sun exposure and the skin disabilities that manifested 42 years after service separation, especially in this case where there is no diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that basal cell carcinoma, squamous cell carcinoma, actinic keratosis, seborrheic keratosis, and epidermoid cysts were not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein, including as due to in-service herbicide exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a skin disability, to include basal cell carcinoma, squamous cell carcinoma, actinic keratosis, seborrheic keratosis, and epidermoid cysts, is denied.


REMAND

Service Connection for Pulmonary Emphysema and COPD

Pursuant to the March 2015 Board remand instructions, the Veteran was afforded a VA examination in May 2015 to assist in determining the nature and etiology of the pulmonary emphysema and COPD as secondary to the service-connected lung cancer.  While initially referencing an incorrect evidentiary standard (clear and unmistakable evidence that the claimed condition existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or disease), which appears to be a typographical error, the May 2015 VA examiner opined that the COPD and emphysema were not caused by the service-connected lung cancer because the stage four COPD is the result of many years of heavy cigarette smoking and the diagnosis of COPD preceded the Veteran's treatment for lung cancer in 2012.  

The May 2015 VA examiner further opined that it is less likely as not that the Veteran's lung cancer aggravated his longstanding COPD and it is more likely that smoking was a significant factor in the development of both diseases.  While providing rationale for why the COPD and emphysema were not caused by the service-connected lung cancer, the VA examiner did not provide rationale for why the COPD and emphysema were not aggravated by the lung cancer.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake,	 22 Vet. App. 295, 304 (2008).  

Further, the May 2015 VA examiner did not address, as directed by the March 2015 Board remand instructions, the April 2012 VA physician's letter stating that the Veteran's lung function had worsened after the removal of the upper lobe of the right lung due to lung cancer.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the pulmonary emphysema and COPD.  See McLendon, 20 Vet. App. at 86.

Accordingly, the issues of service connection for pulmonary emphysema and COPD, to include as secondary to the service-connected lung cancer, status post right upper lobectomy, are REMANDED for the following action:

1.  Arrange for the claims file to be reviewed by the VA examiner who prepared the May 2015 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current pulmonary emphysema and COPD.  The claims file should be provided to the examiner.  The VA examiner should offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that the pulmonary emphysema or COPD was caused by the service-connected lung cancer?

Is it at least as likely as not (50 percent or greater probability) that the pulmonary emphysema or COPD was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected lung cancer?

The VA examiner should note and discuss the VA physician's April 2012 letter stating that the Veteran's lung function had worsened after the removal of the upper lobe of the right lung due to lung cancer.  

2.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


